Citation Nr: 1229785	
Decision Date: 08/29/12    Archive Date: 09/05/12

DOCKET NO.  09-40 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to recognition of the appellant as the Veteran's surviving spouse for VA death benefits purposes.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The Veteran had active service from September 1950 to July 1952.  The Veteran died in October 2007.  The appellant in this matter seeks to be recognized as the Veteran's surviving spouse for the purpose of obtaining VA benefits. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2008 administrative decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  The appellant's notice of disagreement was received in October 2008.  A statement of the case was issued in October 2009, and a substantive appeal was received in October 2009.  The appellant requested a Travel Board hearing in her substantive appeal.  In December 2009, she decided that she did not want to wait for a Travel Board hearing and requested a hearing before a RO hearing officer.  She cancelled the hearing request in April 2010.  


FINDINGS OF FACT

1.  The appellant and the Veteran were married in December 1970. 

2.  The appellant's marriage to the Veteran was terminated by divorce in July 2004. 

3.  The Veteran died in October 2007. 

4.  The Veteran and appellant did not remarry prior to his death, they knew that common law marriage was not recognized by Puerto Rico, and they did not live together and attempt to hold themselves out as husband and wife after the 2004 divorce.



CONCLUSION OF LAW

The criteria are not met to recognize the appellant as the Veteran's surviving spouse for VA death benefits purposes.  38 U.S.C.A. §§ 101(3), 103, 1102, 1304 (West 2002); 38 C.F.R. §§ 3.1(j), 3.50, 3.52, 3.54 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

VA's duties to assist and notify have been considered in this case.  However, as it is the law, and not the facts, that are dispositive of the appeal, the duties to notify and assist imposed by the VCAA are not applicable to this claim.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002).  The Court has held that the statutory and regulatory provisions pertaining to VA's duty to notify and assist do not apply to a claim if resolution of that claim is based on statutory interpretation, rather than consideration of the factual evidence.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001). 

As explained below, the appellant has specifically stated that she and the Veteran were divorced at the time of his death and she was aware that Puerto Rico is a jurisdiction that does not recognize common law marriage.  For this reason, the law as mandated by statute, and not the evidence, is dispositive of this appeal.  Thus, VCAA notice is not applicable.  


Legal Criteria, Factual Background, and Analysis

The appellant argues that she should be recognized as the Veteran's surviving spouse for purposes of entitlement to VA death benefits because, even though they were divorced, they lived apart for only the first month after the divorce and, realizing that they loved eachother and could no longer live apart, remained together thereafter until his death.  She also reports that they planned to get remarried after the Veteran's catheterization at the VA hospital; however, he died one month later, before they could get married again.  See April 2008 VA Form 21-4138, appellant's Statement in Support of Claim.  

The claims file reflects that the appellant and the Veteran were legally married in December 1970.  They had no children during their marriage.  A copy of a divorce decree shows that they divorced in July 2004.  

In an October 2005 statement (in connection with his claim for Special Monthly Pension (SMP)), the Veteran reported that he was divorced and lived alone.  

On February 2007 VA Aid and Attendance or Housebound and mental disorders examinations, the Veteran reported that he lived in a rented room of a friend's house and paid a lady to come daily to prepare the food and clean.  He also reported that he was divorced because his wife had left him (she was much younger than him).  

An October 2007 patient inquiry report shows that the Veteran's emergency contact and next of kin was listed as his sister.  

The certification of death shows that the Veteran died in October 2007.  His marital status was listed as divorced.  

The appellant's June 2008 response to Deemed Valid Development Questionnaire shows, in pertinent part, that she was aware that the state required a legal ceremony in order for the marriage to be valid and that the state of Puerto Rico is a jurisdiction that does not recognize common law marriages.  The appellant submitted two supporting statements regarding her marriage, including one from her brother-in-law.  

In an April 2010 statement, the Veteran's son acknowledged that the appellant was married and living together with his father until he died.  Similarly, a May 2010 statement from the Veteran's daughter states that her stepmother, the appellant, lived with her father and took care of him even though they were divorced.  

VA death benefits, including death pension, death compensation and Dependency and Indemnity Compensation (DIC), are payable to a Veteran's surviving spouse under certain circumstances.  38 U.S.C.A. §§ 1310, 1541(a). 

A surviving spouse means a person of the opposite sex whose marriage to the Veteran meets the requirements of 38 C.F.R. § 3.1(j) and who was the spouse of the Veteran at the time of the Veteran's death.  38 C.F.R. § 3.50(b).  For VA benefits purposes, a marriage means a marriage valid under the law of the place where the parties resided at the time of the marriage, or the law of the place where the parties resided when the right to benefits accrued.  38 C.F.R. § 103(c); 38 C.F.R. § 3.1(j).  The appellant has the burden to establish her status as a rightful claimant.  Sandoval v. Brown, 7 Vet. App. 7, 9 (1994). 

In this case, the record clearly indicates that the appellant and the Veteran were divorced at the time of his death and she does not dispute this fact.  While the appellant has asserted that she and the Veteran lived apart for only one month after the divorce, continued to have a relationship until his death, and planned to remarry after his VA medical treatment; she has not asserted that she and the Veteran were actually married at the time of his death in October 2007.  A valid marriage between the appellant and the Veteran at the time of his death is a basic requirement for recognition as his surviving spouse.  Only a "surviving spouse" may qualify for pension, compensation, or DIC benefits; however, at the time of the Veteran's death in October 2007, he and the appellant were not married.  The legal criteria governing the status of a deceased Veteran's widow as a surviving spouse are clear and specific, and the Board is bound by them. 

The record does not reflect, and the appellant does not contend, that she and the Veteran underwent a marriage that was valid under the law of the place where the parties resided, Puerto Rico, following their divorce in July 2004.  Rather, the appellant essentially contends that she and the Veteran had a marriage that met the requirement of a "deemed valid" marriage under 38 C.F.R. § 3.52 that should be recognized by VA.  Essentially, the appellant argues that she should be a "deemed valid widow" of the Veteran based on her continuous and open cohabitation with the Veteran as husband and wife after their divorce. 

Pertinent regulations provide that, where an attempted marriage is invalid by reason of legal impediment, VA law allows for certain attempted marriages to be "deemed valid" if certain legal requirements are met.  Basically, such an attempted marriage will be "deemed valid" if: (a) the attempted marriage occurred one year or more before the Veteran died; and (b) the claimant entered into the marriage without knowledge of the impediment; and (c) the claimant cohabited with the Veteran continuously from the date of the attempted marriage until his death; and (d) no claim has been filed by a legal surviving spouse who has been found entitled to gratuitous death benefits.  38 U.S.C.A. § 103(a); 38 C.F.R. § 3.52. 

Similar to the argument advanced by the appellant in the present case, in VAOPGCPREC 58-91, the appellant alleged a common-law marriage with the Veteran.  In discussing the case, the General Counsel noted that common-law marriages were not recognized in Puerto Rico.  See Ayuso-Morales v. Sec'y of Health and Human Services, 677 F.2d 146, 147 (1982); see also U.S. v. Ortiz-Graulau, 397 F. Supp. 2d 345, 349 (D. P.R. 2005).  The General Counsel opinion held that 38 U.S.C.A. § 103(a) provides, in part, that a claimant that enters into a marriage with a Veteran, without knowledge of the existence of a legal impediment to that marriage, and thereafter cohabitated with the Veteran for one year or more immediately preceding the Veteran's death, such marriage will be deemed to be valid.  The opinion further held that the requirement for a marriage ceremony by a jurisdiction, that does not recognize common-law marriage, constitutes a legal impediment to such a marriage for purposes of 38 U.S.C.A. § 103(a). 

However, the significant fact in this case is that the appellant knew that common law marriages were not recognized in Puerto Rico.  Therefore, the Board cannot find that she and the Veteran entered into a relationship after their divorce with the belief that they were married.  They had knowledge of the legal impediment to a common law marriage  

The Board is also unable to find that the Veteran and the appellant ever intended their post-divorce relationship to be viewed as a marriage.  While the appellant claims that after their divorce in 2004, she and the Veteran essentially continued to live together as husband and wife until his death in 2007, there are many negative indications of record that tend to contradict this assertion.  The information provided by the appellant herself as to their cohabitation is internally inconsistent across several of her statements.  Although in an April 2008 statement the appellant reported that she and the Veteran lived apart for one month after their July 2004 divorce; her June 2008 Deemed Valid Development Questionnaire response and Supporting Statements Regarding Marriage show that she cohabitated with the Veteran continuously from December 1970 until his death.  Moreover, these statements (and the statements from the Veteran's children) are contradicted by the Veteran's credible and competent statements during his lifetime when he reported to VA examiners that he was divorced, lived in a room rented from a friend, and paid someone to cook and clean.  Given the Veteran's credible and competent statements prior to his death, the appellant's claims in this instance are not credible.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (noting that when determining the credibility of lay statements, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant). 

Even if the Veteran and the appellant had lived together for some period of time following their legal divorce, that would not be sufficient to establish a deemed valid marriage.  While the appellant has claimed that the she and the Veteran intended to remarry, there is no indication that they attempted to remarry.  Rather, the Board notes that on his VA records dated after their divorce, the Veteran held himself out as divorced or not married.  Similarly, the Veteran's death certificate lists his marital status as divorced.  As such, the appellant cannot be considered the Veteran's surviving spouse for VA benefit purposes, because there was no "attempted marriage" as required by 38 C.F.R. § 3.52. 

In sum, the Board finds that the criteria for recognition as a surviving spouse have not been met.  First, there is no current legal, ceremonial marriage because the Veteran and the appellant divorced in July 2004.  Second, there is no common law marriage because common law marriage is not recognized in Puerto Rico.  See 38 C.F.R. § 3.1(j); see also Ayuso-Morales, 677 F.2d at 147.  Third, there is no "deemed valid" marriage because although the appellant stated that she and the Veteran lived together and/or held themselves out to be husband and wife until his death, the appellant has admitted that she was aware of the legal impediment to marriage (the fact that common law marriage is not recognized in Puerto Rico).  At any rate, the evidence shows that the Veteran and the appellant did not in any case hold themselves out as husband and wife at any time after their 2004 divorce.  Accordingly, the appellant is not entitled recognition as a surviving spouse of the Veteran. 

Where, as here, the law and not the evidence is dispositive, the appeal must be denied for failure to state a claim upon which relief may be granted.  Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

The appeal is denied.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


